UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 3, 2011 Cameron International Corporation (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation) 1-13884 (Commission File Number) 76-0451843 (I.R.S. Employer Identification No.) 1333 West Loop South, Suite 1700, Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (713) 513-3300 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 5.07 Submission of Matters to a Vote of Security Holders. Cameron International Corporation (the “Company”) held its Annual Meeting of Stockholders on May 3, 2011.Set forth below are the results of the voting with respect to each matter acted upon at the meeting. 1. The election of director nominees to our Board of Directors as Class I Directors, each for a three year term, were elected based on the following votes: Nominees For Against Abstain Broker Non-Votes Peter J. Fluor Jack B. Moore David Ross 2. The proposal to ratify the appointment of Ernst & Young LLP as the Company’s independent registered public accountants for 2011 was approved based on the following votes: For Against Abstain 3. The proposal to approve the Company’s 2011 Management Incentive Compensation Plan was approved based on the following votes: For Against Abstain Broker Non-Votes 4. The proposal to approve an amendment to the Company’s 2005 Equity Incentive Plan to change the option term from seven to ten years was approved based on the following votes: For Against Abstain Broker Non-Votes 5. The proposal to conduct an advisory vote on the Company’s 2010 executive compensation was approved based on the following votes: For Against Abstain Broker Non-Votes 6. The proposal to conduct an advisory vote on the frequency of future advisory votes on executive compensation was as follows: 1 Year 2 Years 3 Years Abstain Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CAMERON INTERNATIONAL CORPORATION By:/s/Grace B. Holmes Grace B. Holmes Corporate Secretary and Chief Governance Officer Date:May 4, 2011
